197 U.S. 134 (1905)
SOUTHERN COTTON OIL COMPANY
v.
TEXAS.
No. 38.
Supreme Court of United States.
Argued November 1, 2, 1904.
Decided February 27, 1905.
ERROR TO THE COURT OF CIVIL APPEALS IN AND FOR THE THIRD SUPREME JUDICIAL DISTRICT OF THE STATE OF TEXAS.
Mr. William V. Rowe and Mr. R.S. Lovett, with whom Mr. Ralph Oakley and Mr. James A. Baker were on the brief, for plaintiff in error.[1]
Mr. C.K. Bell, Attorney General of the State of Texas, for defendant in error.[1]
MR. JUSTICE McKENNA delivered the opinion of the court.
The Southern Cotton Oil Company is a New Jersey corporation doing business in the State of Texas by virtue of a permit issued June 3, 1897, under the laws of the State. The object of this suit is to forfeit the permit of the company for the violation of the Anti-Trust Statutes of the State. The violation of the statutes alleged against it is the same as that alleged against the National Cotton Oil Company, the preceding case. The defenses are the same, and were presented by demurrer. The demurrer was overruled, and, the Southern Cotton Oil Company declining to plead further, judgment was entered forfeiting its permit to do business in the State, except such as might be and constitute interstate commerce. The judgment was affirmed by the Court of Civil Appeals. A *135 rehearing was denied, and a writ of error from the Supreme Court of the State refused. This writ of error was then sued out.
The questions are identical with those presented in the preceding case, and on its authority the judgment of the Court of Civil Appeals is
Affirmed.
NOTES
[1]  See abstracts of arguments in National Cotton Oil Co. v. Texas, argued simultaneously with this case, pp. 118-127, ante.